Citation Nr: 0512809	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-34 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder diagnosed as dysthymic disorder/anxiety disorder.

2.  Entitlement to service connection for a stomach condition 
diagnosed as gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
December 1961.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Indianapolis, Indiana, which denied service connection for 
the enumerated disorders.  The Board notes that a previous 
rating decision of December 1999 denied the claims as not 
well grounded.  Following passage of the Veterans Claims 
Assistance Act (VCAA) the RO reconsidered the claims on a 
denovo basis.  


FINDINGS OF FACT

1.  There is no record that a psychiatric disorder was 
diagnosed during active service, nor was there a psychosis 
diagnosed within one year of separation from service.

2.  The competent medical evidence of record does not 
establish that the veteran's post-service psychiatric 
disorder is due to any incident or event of active service.

3.  There is no record that a stomach disorder was diagnosed 
during active service, or was due to an ulcer diagnosed 
within one year of separation from service.

4.  The competent medical evidence of record does not 
establish that the veteran's stomach disorder is due to any 
incident or event of active service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during in service. 38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  A stomach disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
during in service. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters, Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  In letters dated in September 
2001 and September 2002,  prior to the issuance of the 
December 2002 rating decision, the RO advised the appellant 
of the VCAA and of the evidence it had and what evidence was 
needed to prevail on his claim.  Because the notice predated 
the rating decision, it is in compliance with the provisions 
of 38 C.F.R. § 3.159(b).  He was notified of the 
responsibilities of the VA and the claimant in developing the 
record.  Specifically, the appellant was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
respond in a timely matter to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The appellant was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  

The appellant was again notified, by means of the discussion 
in a December 2002 rating decision and October 2003 statement 
of the case (SOC) of the applicable law and reasons for the 
denial of this claim.  The Board concludes that VA has met 
its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes available 
service medical records VA medical records, Social Security 
records and private medical records.  No further medical 
examination or opinion is required in this case.  The veteran 
was afforded the opportunity to attend a hearing in October 
2004, but failed to attend.  There is no outstanding duty to 
obtain medical opinion in support of the appellant's claim 
for VA to discharge.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish this claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Service Connection

The veteran contends that he is entitled to service 
connection for a psychiatric disorder and a stomach 
condition.  He alleges that both of these disorders began in 
service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time. 38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  For veterans who had service 
of ninety (90) days or more during a war period or peacetime 
service after December 31, 1946, and psychosis or a 
gastrointestinal ulcer manifests to a compensable degree 
within a year thereafter, there is a rebuttable presumption 
of service origin, absent affirmative evidence to the 
contrary, even if there is no evidence thereof during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Available service medical records obtained consist of a May 
1961 enlistment examination and a December 1961 separation 
examination.  The December 1961 examination reveals that the 
psychiatric examination was checked off as "abnormal" and a 
reference was made to see attached report of Naval Aptitude 
Board dated Dec 15, 1961.  There was no stomach abnormality 
noted in either examination report.  

Attempts to obtain additional service medical records or 
service personnel records have thus far proven unfruitful.  A 
May 1998 letter to the veteran from a Veterans Service Center 
Manager advised that the claims folder was recently retired 
to the Federal Records Management Center.  An April 2002 
response to a request for service medical records from the 
National Personnel Records Center (NPRC) stated that the 
records either do not exist, the NPRC does not have them or 
that further efforts to locate them at NPRC would be futile.  
A March 2004 NPRC response to a request for a personnel file 
(incorrectly based on a claim for personal trauma PTSD) again 
stated that the records either do not exist, the NPRC does 
not have them or that further efforts to locate them at NPRC 
would be futile.  However, the Board notes that the March 
2004 NPRC also contained a request for the report of a Naval 
Aptitude Board Test dated December 15, 1961.  Based on these 
multiple attempts to obtain records from the NPRC, with 
negative responses each time the Board concludes that any 
additional service medical records are no longer available.

The earliest evidence of gastrointestinal problems are shown 
in 1992 when he was admitted in February 1992 with complaints 
of nausea, vomiting and abdominal pain.  During the admission 
the pain progressively increased and he underwent an 
esophagogastroduodenoscopy (EGD) and biopsy of the stomach 
and was diagnosed with erosive gastritis and duodenitis.  The 
surgeon opined that his symptoms were most likely due to 
acute gastritis.  He continued with abdominal complaints 
throughout the end of 1992 and continued to be diagnosed with 
erosive gastritis and was also diagnosed with a small hiatal 
hernia in December 1992.  In 1996, his gastrointestinal 
symptoms returned with complaints of chronic nausea and 
vomiting shown in July 1996.  The examining physician also 
noted that the veteran's symptoms were thought to be 
secondary to depression or irritable bowel and he was 
discharged with a prescription for an antidepressant.  
Another July 1996 treatment record revealed that the veteran 
was examined by a gastroenterologist and was to undergo an 
EGD to rule out peptic ulcer disease or other pyloric outlet 
obstruction.  The July 1996 EGD results revealed minimal 
esophagitis in the lower esophagus and minimal duodenitis of 
the bulb, with otherwise normal findings.  The biopsy of the 
esophagus was consistent with reflux esophagitis; the biopsy 
of the duodenum revealed mild chronic inflammation of the 
mucosa and the remaining biopsies were normal.  

Social Security records obtained in conjunction with a 
February 1999 disability determination document ongoing 
medical treatment for gastrointestinal pathology through 
1998.  These records include a July 1998 treatment record 
noting a long history of abdominal pain related to hiatal 
hernia and gastrointestinal reflux disease (GERD.)  A July 
1998 disability evaluation documented pertinent diagnoses of 
GERD, depression and anxiety.

VA treatment records from the late 1990's to 2002 document 
ongoing treatment for gastrointestinal and psychiatric 
problems.  A July 1997 VA hospital discharge record diagnosed 
questionable peptic ulcer disease, GERD and questionable 
history of anxiety.  In March 1999 the veteran was seen by 
Social Work and gave a history of having been discharged from 
the service for psychiatric reasons.  In May 1999, he showed 
the social worker a copy of his service discharge paper, in 
which the psychiatric section was checked, but no explanation 
was given.  The social worker advised that the veteran 
attempt to obtain a copy of the review board decision from 
the service.  No opinion was given as to whether the 
veteran's current psychiatric problems were related to 
service.  

In August 1999, he was noted to have dysthymia/multiple 
medical problems manifested by low self-esteem, 
indecisiveness, lack of energy, GERD and lack of motivation.  
In January 2000, he was assessed with dysthymic disorder and 
anxiety by the attending psychiatrist.  He is shown to have 
continued to have been diagnosed with dysthymic disorder in 
VA treatment notes in May 2000, February 2001, November 2001, 
February 2002 and August 2002.  He also continued to have 
gastrointestinal pathology and in April 2001, was diagnosed 
with ulcers, in addition to GERD, low self esteem, 
indecisiveness and lack of energy/motivation.  He underwent a 
colonoscopy in June 2001 and was diagnosed with 
diverticulosis.  

None of the VA, private or Social Security records contain 
any medical opinion linking the veteran's psychiatric 
disorder or various gastrointestinal disorders to active 
duty.  Nor is there any medical evidence suggesting that the 
veteran's claimed psychiatric disorder is a psychosis that 
was manifested within one year of discharge, or that the 
gastrointestinal problems result from an ulcer that 
manifested within one year of discharge. 

Based on review of the evidence, the Board finds that 
entitlement to service connection for a psychiatric disorder 
and for a stomach disorder is not warranted.  

As noted above, attempts to obtain any additional service 
medical records besides those currently in the file have 
proven fruitless.  The NPRC has repeatedly replied that it 
had no more of the veteran's records in its possession, 
including the missing Naval Aptitude Test.  The evidence 
reflects that both the veteran's current psychiatric disorder 
and various gastrointestinal problems did not become manifest 
until years after service.  

In essence, the veteran has not submitted medical evidence 
showing a current psychiatric disorder or stomach disorder 
that is linked to service.  The only other support for this 
claim is found in the veteran's statements.  He is not 
qualified to render a medical diagnosis or a medical opinion.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC held that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (CAVC held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a psychiatric disorder 
and for a stomach disorder.  See Gilbert, supra.  
Accordingly, the appeal must be denied.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  

Entitlement to service connection for a stomach disorder is 
denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


